United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1308
                                   ___________

Reginald Morgan,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri
Brown & Williamson Tobacco              *
Corporation,                            *       [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: August 6, 1999

                               Filed: August 27, 1999
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________


PER CURIAM.

       Reginald Morgan appeals from the final judgment entered in the District Court1
for the Eastern District of Missouri granting the Fed. R. Civ. P. 12(b)(6) motion of
Brown & Williamson Tobacco Corporation (B & W) to dismiss Morgan&s civil action.
For the reasons discussed below, we affirm the judgment of the district court.


      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
        We review de novo the district court&s dismissal of an action for failure to state
a claim; dismissal is not appropriate unless it appears beyond doubt that the plaintiff
can prove no set of facts that would demonstrate entitlement to relief. See Smith v. St.
Bernards Reg&l Med. Ctr., 19 F.3d 1254, 1255 (8th Cir. 1994) (Smith). Morgan&s
complaint merely named B & W as the defendant, and failed to state what B & W did
or did not do to cause his alleged injuries. Thus, he failed to give fair notice of his
claim. See Fed. R. Civ. P. 8(a)(2); Smith, 19 F.3d at 1255 (Rule 8(a)(2) requires only
a short, plain statement of claim giving fair notice of plaintiff&s claim and grounds for
relief). We agree with the district court that the complaint fails to state a claim against
B & W.

       Accordingly, we affirm the dismissal of Morgan&s complaint. We note that the
dismissal was without prejudice, which means that Morgan is free to bring a new suit
against B & W, although he is required to put B & W on notice of what it did or did not
do to cause his alleged injuries.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-